Exhibit 10.1

 

LOGO [g2963231.jpg]

700 Anderson Hill Road, Purchase, New York, 10577 www.pepsico.com

February 7, 2012

BY HAND

Massimo d’Amore

co/PepsiCo, Inc.

700 Anderson Hill Road

Purchase, NY 10577

Dear Mr. d’Amore:

This letter agreement (this “Agreement”) describes the terms and conditions of
your continued active employment with PepsiCo, Inc. (“PepsiCo” and, together
with its subsidiaries, divisions, affiliates, predecessors and successors, the
“Company”) and confirms the arrangements relating to your separation from the
Company. The material terms and conditions of this Agreement have been approved
by the Compensation Committee of the Board of Directors of PepsiCo.

After the date of this Agreement, you will not be entitled to receive any
further payments or benefits from the Company, except as specifically set forth
in this Agreement or except as provided under the indemnity provisions of
PepsiCo’s By-Laws and director and officer and professional liability insurance
policies.

1. Status and Responsibilities.

(a) Your active employment with the Company will continue through, and will
cease on, February 29, 2012 (your “Effective Date”). Effective as of your
Effective Date, you will relinquish your position as President, PepsiCo Global
Beverages Group, all other appointments and offices you hold with the Company
and your position with any third-party organizations in which you represent the
Company. Contingent upon your timely signing and not revoking this Agreement,
your “Transition Period” will begin on your Effective Date and end on
February 28, 2013 (your “Retirement Date”) and you will be eligible for the
transition payments and benefits continuation described in Section 2. Your
employment with the Company will terminate on your Retirement Date.



--------------------------------------------------------------------------------

Massimo d’Amore

Page 2

 

(b) Through your Effective Date, you must be available to perform services for
the Company upon request and must do so in a diligent and professional manner.
During your Transition Period, you agree to respond to inquiries or reasonable
requests from the Company for services or assistance related to matters arising
during your employment with the Company. You will be reimbursed for pre-approved
reasonable and appropriate business expenses incurred by you during your
Transition Period in connection with such services as the Company requests,
subject to the submission by you of appropriate documentation, and to
Company-paid or provided travel, in each instance in accordance with Company
policy. For the avoidance of doubt, it is intended that you will “separate from
service” within the meaning of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”) on your Effective Date, and that your services during the
Transition Period shall not exceed 20% of the average level of services you
performed for the Company over the immediately preceding 36-month period
measured from your Effective Date.

2. Payments and Benefits.

(a) Base Salary. Your base salary will continue at the current rate, and be paid
according to normal payroll procedures, through your Effective Date.

(b) Transition Payments. Commencing on your Effective Date and for the duration
of your Transition Period, you will receive from the Company twenty-six
(26) bi-weekly payments equal to $79,400 each, less applicable withholdings and
according to normal payroll procedures.

(c) Annual Bonus. Pursuant to the terms of the PepsiCo, Inc. Executive Incentive
Compensation Plan, you will be eligible for a 2011 annual bonus, calculated and
paid in the normal course based on actual performance, determined under the same
evaluation process that applies to other senior executives. The amount of your
2011 annual bonus is subject to approval by the Compensation Committee at its
regularly scheduled February 2012 meeting. You will not be eligible for an
annual bonus for 2012 or thereafter.

(d) Continued Welfare Benefits. You and your eligible dependents will continue
to be covered under the Company’s following group benefit plans applicable to
active employees through your Retirement Date and subject to your benefit
elections: medical, dental, vision, health care reimbursement account, life
insurance, accident insurance, and group legal services. Your cost for benefits
will be the normal cost for an active executive at your level, and any benefits
costs you owe the Company will be deducted from your transition payments in the
normal course. Your eligibility under the following programs will end on your
Effective Date: short- and long-term disability, dependent care reimbursement
account, workers’ compensation insurance, business travel accident insurance,
matching gifts program, scholarship program, adoption assistance, tuition
reimbursement, and service awards. After your Retirement Date, you and your
covered dependents will be eligible for continued health benefits in accordance
with the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

(e) Retirement Plans. You will continue to earn credited service in the PepsiCo
Salaried Employees Retirement Plan and the PepsiCo Pension Equalization Plan
(together, the “Retirement Plans”) until your Retirement Date; however, only
$33,100 of each bi-weekly transition payment as described in Section 2(b) will
be included as pension eligible compensation. As of your Retirement Date, you
will be eligible to receive the early retirement benefits provided under the
Retirement Plans. The Company has provided you with information



--------------------------------------------------------------------------------

Massimo d’Amore

Page 3

 

regarding your estimated benefits and payment schedule under the Retirement
Plans. You may make contributions to the PepsiCo Savings Plan (the “Savings
Plan”) through your Effective Date in accordance with the terms of the Savings
Plan. After your Effective Date, you may continue to participate in the Savings
Plan in accordance with its terms; however, you will not be entitled to make any
additional contributions. Beginning on your Retirement Date, you and your
eligible dependents will be eligible for the retiree medical and life insurance
coverage that is in effect for retirees under the Company’s benefit plans from
time to time. Retiree medical coverage and retiree life insurance are neither
fixed nor guaranteed. The Company reserves the right to terminate or change in
any way and at any time the coverage provided to retirees.

(f) Equity Awards. The Company has provided you with a schedule of your
outstanding awards under the PepsiCo long-term incentive plans (collectively,
the “LTIP”), and you and the Company have confirmed the accuracy of that
schedule. In accordance with the original terms and conditions of your LTIP
agreements:

 

  (i) your options to purchase PepsiCo common stock (“Options”) awarded under
the LTIP that are vested as of your Effective Date will continue to be
exercisable until, and will expire upon, the applicable expiration date;

 

  (ii) the number of performance stock units (“PSUs”) granted to you as part of
your 2009 annual LTIP award that are earned will be determined by the
Compensation Committee and paid on the same basis as for other senior
executives, and the remaining PSUs granted to you in 2009 that are not earned
will be forfeited and cancelled;

 

  (iii) a pro rata portion of the Options and PSUs granted as part of your 2010
and 2011 annual LTIP awards will vest on your Effective Date, with such number
determined in proportion to your active service from the applicable grant date
to your Effective Date over the applicable vesting period; provided that such
PSUs that vest on your Effective Date will be settled on the applicable normal
vesting date subject to the level of achievement of the applicable performance
targets as determined by the Compensation Committee on the same basis as for
other senior executives and (b) such Options that vest on your Effective Date
will not become exercisable until the applicable normal vesting date and will
thereafter continue to be exercisable until, and will expire upon, the
applicable expiration date; and

 

  (iv) the remaining portions of your 2010 and 2011 annual LTIP awards that do
not vest on your Effective Date and your LTIP retention awards granted in 2006
and 2011 that are unvested as of your Effective Date will be forfeited and
cancelled on your Effective Date.

You will not receive an LTIP award in 2012 or thereafter. Through the close of
the first quarter 2012 trading window, you will continue to be subject to
PepsiCo’s Insider Trading Policy.

(g) Ownership Guidelines and Exercise & Hold Policy. You will remain subject to
PepsiCo’s Stock Ownership Guidelines and Exercise & Hold Policy for eighteen
(18) months following your Effective Date. Under the terms of the Stock
Ownership Guidelines, you are



--------------------------------------------------------------------------------

Massimo d’Amore

Page 4

 

required to continue to hold shares of PepsiCo Common Stock needed to meet 100%
of your stock ownership level (four (4) times your annual base salary) until six
months after your Effective Date and to continue to hold shares equal to 50% of
this stock ownership level from six months to eighteen (18) months after your
Effective Date. Under the terms of the Exercise & Hold Policy, the aggregate
amount of cash that you may receive upon the exercise of Options during each
calendar year is limited to 20% of the pre-tax gains on all your vested
outstanding Options as of February 1 of that year. You will be exempt from this
requirement once you have met, and continue to meet, your ownership level under
PepsiCo’s Stock Ownership Guidelines.

3. Non-Disclosure.

In the course of your employment with the Company, you have been provided access
to and have received and developed Confidential Information. “Confidential
Information” consists of information relating to the Company’s business that
derives economic value, actual or potential, from not being generally known to
others, including, but not limited to, technical or non-technical data, a
formula (including cost and/or pricing formula), pattern (including pricing and
discount history), compilation, program, device, method (including cost and/or
pricing methods, marketing programs and operating methods), technique, drawing,
process, financial data, or a list of actual or potential customers or
suppliers. You agree that, unless such information has become generally known to
others without your assistance or has been independently developed by others
without your assistance, you will not use Confidential Information for,
or disclose any Confidential Information to, any third party except (i) with the
prior written consent of the Company, or (ii) as legally required after notice
by you to the Company of such legally required disclosure. You further agree to
return all Confidential Information to the Company upon termination of your
employment for any reason or upon earlier request of the Company. To the extent
that Confidential Information resides on non-Company computers, personal digital
assistants, or other digital storage media that you use or to which you have
access or in non-Company e-mail accounts, you will so advise the Company upon
the termination of your employment for any reason and will follow and cooperate
with all instructions provided by the Company with respect to transferring,
preserving or eradicating such Confidential Information. You further acknowledge
and agree that you are not authorized to use the Company’s computer systems to
transfer Confidential Information to yourself or to third parties except in
furtherance of your job duties for the Company or as authorized in writing by
the Company. You understand that violating any of subject you to legal
penalties.

4. Non-Competition and Non-Solicitation.

(a) You agree that, up through twelve (12) months following your Retirement
Date, you will not, without the prior written consent of the Company, either
directly or indirectly:

 

  (i) participate or have any interest in, own, manage, operate, control, be
connected with as a stockholder, director, officer, employee, partner or
consultant, or otherwise engage, invest or participate (collectively,
“Participate”) in any Competing Entity; provided, however, with the prior
written consent of the Company, which consent shall not be unreasonably
withheld, you may Participate in (x) a division or subsidiary of a Competing
Entity (other than a Prohibited Entity) that is not engaged in any way in
marketing, selling, distributing, developing or producing Covered Products, or
(y) a Competing Entity (other than a Prohibited Entity) that makes retail sales
of or consumes Covered Products without in any way competing with the Company;



--------------------------------------------------------------------------------

Massimo d’Amore

Page 5

 

  (ii) Participate in any bottling entity with which the Company does business
as of the date of this Agreement;

 

  (iii) engage in any act injurious to the reputation of the Company or that
diverts, or is intended to divert, customers or suppliers from the Company; and

 

  (iv) engage in any act that diverts, or is intended to divert, employees from
the Company.

(b) For purposes of this Section 4, in addition to the other terms defined under
this Agreement, the following capitalized terms have the following meaning:

 

  (i) “Competing Entity” means any firm, corporation or other entity that
markets, sells, distributes, develops or produces Covered Products and that
competes, anywhere in the United States or in any other country, with any
business of the Company to which you provided services within the last twelve
months or provide services during the Transition Period, or to which you had
access to Confidential Information. Each Prohibited Entity (as defined below)
shall be considered a Competing Entity.

 

  (ii) “Covered Products” means any product that was produced, marketed, sold,
licensed or, to your knowledge, under development by a business of the Company
and that falls into one or more of the following categories: (1) beverages,
including without limitation carbonated soft drinks, tea, water, juices, juice
drinks, juice products, sports drinks, energy drinks and coffee drinks;
(2) dairy products; (3) snacks, including salty snacks, sweet snacks, meat
snacks, granola and cereal bars, and cookies; (4) hot cereals and ready-to-eat
cereals; (5) pancake mixes and pancake syrup; (6) value-added rice products; or
(7) value-added pasta products and dry pasta products.

 

  (iii) “Prohibited Entity” means each of The Coca-Cola Company, Coca-Cola
Enterprises, Inc., Nestle S.A., Dr Pepper Snapple Group, Inc., Cott Corporation,
Citrus World, Inc., Groupe Danone, The Arizona Beverage Company, Sunkist, Red
Bull GmbH, Hanson Natural Corporation, Starbucks Corporation, Unilever Group
NV & PLC, Kraft Foods Inc., Kellogg Company, General Mills, Inc., Utz Quality
Foods, Inc., Snyders of Hanover, Inc., The Procter & Gamble Company, Diamond
Foods, Inc., Bahlsen, Wise Foods, Inc. or any subsidiary, affiliate, franchisee,
division or other entity associated or affiliated with the foregoing entities.

(c) The provisions of this Section 4 shall not apply to prevent you and your
immediate family from collectively being holders of up to five percent (5%) in
the aggregate of any class of securities of any corporation engaged in the
prohibited activities described above, provided that such securities are listed
on a national securities exchange or registered under securities laws of Canada
or the United States.



--------------------------------------------------------------------------------

Massimo d’Amore

Page 6

 

5. Non-Disparagement.

You agree not to make any derogatory, disparaging or negative remarks, written
or verbal, regarding the Company or any of its officers, directors, employees,
stockholders, representatives, vendors, suppliers, customers, clients products,
services to any third person or otherwise make any comment or communication
casting the covered parties in a negative light; provided, however that nothing
in this paragraph is intended to bar you from giving testimony pursuant to a
compulsory legal process or as otherwise required by law.

The Company agrees to advise those individuals who serve as its executive
officers as of the Effective Date not to make any derogatory, disparaging or
negative remarks, written or verbal, regarding you to any third person, or
otherwise make any comment or communication casting you in a negative light;
provided, however that nothing in this paragraph is intended to bar any such
person, or the Company, from giving testimony pursuant to a compulsory legal
process or as otherwise required by law.

6. Irreparable Harm, Reasonableness, Other Agreements.

You acknowledge that a breach or threatened breach by you of the terms of
Sections 3, 4 or 5 of this Agreement would result in material and irreparable
injury to the Company, and that it would be difficult or impossible to establish
the full monetary value of such damage. Therefore, the Company shall be entitled
to injunctive relief in the event of any such breach or threatened breach. The
undertakings and obligations contained in Sections 3, 4, 5 and 6 shall survive
the termination of this Agreement.

You agree that the covenants you have made in Sections 3, 4 and 5 are reasonable
with respect to their duration and description.

You acknowledge that Sections 3, 4 and 5 are not intended to supersede or limit
your obligations under other agreements, which may be different from those
contained in such sections. Other such agreements may include confidentiality,
non-disclosure, trade secret or assignment-of-invention agreements previously
executed by you in favor of the Company. Any such agreement(s) shall remain in
full force and effect.

7. Future Cooperation.

You agree that you will provide accurate information or testimony or both in
connection with any legal matters, if so requested by the Company. You further
agree to make yourself available upon request to provide information and/or
testimony, in a formal and/or informal setting in accordance with the Company’s
request, subject to reasonable accommodation of your schedule and reimbursement
of reasonable documented expenses incurred by you, including reasonable and
necessary attorney fees (if independent legal counsel is reasonably necessary).
Notwithstanding the foregoing, the Company’s agreement and obligations pursuant
to the foregoing sentence shall be subject to the provisions and limitations set
forth in Section 10 of this Agreement.



--------------------------------------------------------------------------------

Massimo d’Amore

Page 7

 

8. Releases.

(a) You agree to release and discharge the Company, and all of its respective
past, present and future officers, directors, employees, agents, plans, trusts,
administrators, stockholders and trustees (collectively, the “Released Parties”)
from any and all claims, losses or expenses you may have or have had or may
later claim to have had against them, whether known or unknown, arising out of
anything that has occurred up through the date you sign this Agreement (both
initially and on the Effective Date), including without limitation, any claims,
losses or expenses arising out of your employment with or separation from the
Company; provided, however, that you expressly do not release or discharge the
Company from any claims, losses or expenses you may have for (i) workers’
compensation benefits, (ii) all amounts or payments owed to you as contemplated
by Section 2 of this Agreement, (iii) the indemnification or insurance described
in Section 10 below or (iv) all of your accrued and vested pension benefits,
health care, life insurance, or disability benefits as determined through the
Retirement Date under the Company’s applicable and governing plans and programs.

(b) You understand and agree that, except for the claims expressly excluded from
this release, you will not be entitled hereafter to pursue any claims arising
out of any alleged violation of your rights while employed by the Company,
including, but not limited to, claims for reinstatement, back pay, losses or
other damages to you or your property resulting from any alleged violations of
state or federal law, such as (but not limited to) claims arising under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended;
(prohibiting discrimination on account of race, sex, national origin or
religion); the Worker Adjustment and Retraining Notification Act (requiring that
advance notice be given for certain workforce reductions); the Americans With
Disabilities Act of 1990, 42 U.S.C. §12101 et seq. (prohibiting discrimination
on account of disability); the Age Discrimination in Employment Act, 29 U.S.C. §
621, et seq. (prohibiting discrimination on account of age); the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Equal Pay Act, 29 U.S.C. §
206(d); the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1001 et seq. (protecting employee benefits); the New York Human Rights Law; the
Westchester County Human Rights Law, as these laws may be amended from time to
time; and any other federal, state or local law, rule, regulation,
administrative guidance or common law doctrine claim relating to your
employment.

(c) By signing this Agreement and accepting the benefits provided, you agree
that, except for any claims expressly excluded from this release and except as
provided in Section 8(e) below, you will not hereafter pursue any individual
claims (whether brought by you, an administrative agency, or any other person on
your behalf or which includes you in any class) against the Released Parties, by
means of a lawsuit, complaint, charge or otherwise, in any state or federal
court or before any state or federal agency, including, by way of example and
not limitation, the Equal Employment Opportunity Commission, the Department of
Labor or any state Human Rights Agencies, for or on account of anything, whether
known or unknown, foreseen or unforeseen, which has occurred up to the date you
sign this Agreement (both initially and on the Effective Date) and which relates
to your employment with the Company. You agree not to seek or accept any
equitable or monetary relief in any action, suit, proceeding or charge filed by
you or on your behalf against the Company, and agree to opt out of any class
action filed against the Company with respect to any period during which you
were employed by the Company. This release does not include any claims for
breach of this Agreement or any claims



--------------------------------------------------------------------------------

Massimo d’Amore

Page 8

 

that may arise after the date you sign this Agreement (both initially and on the
Effective Date). You further represent and warrant that you are not aware of any
facts or circumstances which might constitute either a violation of law or a
violation of PepsiCo’s Code of Conduct, its corporate policies or justify a
claim against the Company for a violation of the Sarbanes-Oxley Act of 2002
and/or the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
and/or any rules, regulations or binding guidance thereunder.

(d) You agree that you will re-execute the release set forth above in this
Section 8 on your Effective Date as a condition to receiving the transition
payments referenced in Section 2(b). You further agree that you shall forfeit,
and, to the extent already paid, the Company shall be entitled to repayment of
the transition payments referenced in Section 2(b) and the Retirement Plan
benefits referenced in Section 2(e) attributable to the Transition Period, each
payable to you pursuant to this Agreement, and you and/or your dependents (as
applicable) shall no longer be eligible for the continued welfare benefits
coverage referenced in Section 2(d), in the event: (i) the Company terminates
your employment for Cause (as defined in Section 8(f) below) prior to your
Effective Date, (ii) you materially breach the terms of this Agreement,
including a failure to re-execute the release set forth above in this Section 8,
or (iii) you file or assert any claim related to your employment with, or
separation from, the Company against the Released Parties for any reason other
than claims for workers compensation benefits, or accrued and vested retirement
benefits, health care benefits, life, or disability benefits as determined
through the Retirement Date under the Company’s applicable and governing plans
and programs or for violation of the terms of this Agreement. In addition, you
agree to indemnify and hold harmless the Released Parties from any claim, loss
or expense (including attorneys’ fees) incurred by them arising out of your
breach of any portion of this Agreement.

(e) Nothing contained in this Section 8 or in Section 7 is intended to restrict
you in any way from (i) making any disclosure of information required by law;
(ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by any federal regulatory or law enforcement
agency or legislative body, any self-regulatory organization, or the Company’s
legal, compliance or human resources officers; (iii) filing, testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (iv) filing any claims that are not permitted to be waived or
released under the Fair Labor Standards Act or other applicable law.

(f) For purposes of this Agreement, “Cause” means any of the following:
(i) breaching any obligation to the Company or violating the Company’s Code of
Conduct, Insider Trading Policy or any other written policies of the Company;
(ii) unlawfully trading in the securities of PepsiCo or of any other company
based on information gained as a result of your employment with the Company;
(iii) committing a felony or other serious crime; (iv) engaging in any activity
that constitutes gross misconduct in the performance of your employment duties;
or (v) engaging in any action that constitutes gross negligence or misconduct
and that causes or contributes to the need for an accounting adjustment to
PepsiCo’s financial results.



--------------------------------------------------------------------------------

Massimo d’Amore

Page 9

 

9. Review and Revocation.

This Agreement affects important rights and obligations, and we advise you to
consult with an attorney before you sign this Agreement. In order to give you
time to review and consider these arrangements, you will have twenty-one
(21) calendar days from the day you receive this agreement to sign and return
the agreement. For a period of up to and including seven (7) days after the date
you sign this Agreement, you may revoke the release of any claims you may have
under the federal Age Discrimination in Employment Act (“ADEA”). The Company
shall have no obligation to make any payments under this Agreement before the
end of the seven-day revocation period. All of the transition payments and
benefits described herein, except for two weeks of base compensation, are
allocated to the release of ADEA claims. Accordingly, if you exercise your right
to revoke the release of ADEA claims, the Company will terminate your continued
eligibility for the transition payments and all other benefits described herein
and immediately recover all transition payments and benefits previously paid to
you in excess of the sum of two weeks of base compensation. Further, if you
revoke your release of ADEA claims, the waiver of all other claims shall remain
in full force and effect. If you decide to revoke your release of ADEA claims,
you must deliver to the undersigned a signed notice of revocation on or before
the end of this seven-day period. Upon delivery to the undersigned of a timely
notice of revocation, this Agreement shall be canceled and rescinded in all
respects, and all benefits granted under the terms of this Agreement shall be
voided in their entirety, retroactively effective as of the date you originally
signed this Agreement.

10. Indemnification and Insurance.

The Company shall indemnify you and provide for the advance of expenses in
connection therewith, subject to and in accordance with PepsiCo’s By-Laws. The
Company shall maintain customary director and officer liability insurance
covering you for acts and omissions during the time of your employment with the
Company to the same extent as it does so for similarly situated executives. Such
indemnification and insurance coverage shall also apply to any service you
perform during your Transition Period in accordance with Section 1(b) of this
Agreement.

11. Miscellaneous.

(a) Anything to the contrary herein notwithstanding, the Company shall, and is
hereby authorized to, withhold or deduct from any amounts payable by the Company
to you, your beneficiary or your legal representative under this Agreement, any
federal, state or municipal taxes, social security contributions or other
amounts required to be withheld by law, and to remit such amounts to the proper
authorities. The Company is also hereby authorized to withhold or deduct
appropriate amounts with respect to any benefit plans or programs or other
elections made by you.

(b) This Agreement contains all of the undertakings and agreements between the
Company and you pertaining to your separation from the Company and supersedes
all previous undertakings and agreements, whether oral or in writing, between
the Company and you on the same subject. No provision of this Agreement may be
changed or waived unless such change or waiver is agreed to in writing, signed
by you and a duly authorized employee of the Company. Except as otherwise
specifically provided in this Agreement, no waiver by either the Company or you
of any breach by the other of any condition or provision shall be deemed a
waiver of a similar or dissimilar provision or condition at the same time or any
prior or subsequent time.



--------------------------------------------------------------------------------

Massimo d’Amore

Page 10

 

(c) No rights or obligations under this Agreement can be assigned or transferred
by you, except as they may be transferred by will or by operation of law. This
Agreement shall be binding upon and shall be for the benefit of the Company, its
successors and assigns and you and, in the event of your death, your estate or
legal representative.

(d) In the event that any portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining portions of this
Agreement will be unaffected thereby and will remain in full force and effect to
the fullest extent permitted by law.

(e) The parties intend that this Agreement will be interpreted so that the
payments and benefits provided hereunder will be exempt from Section 409A, other
than the Pension Equalization Plan benefits which are intended to comply with
Section 409A, and that each transition payment shall be deemed a separate
payment for purposes of Section 409A. Notwithstanding the foregoing, you
acknowledge and agree that the Company does not guarantee any particular tax
treatment and that you are solely responsible for any taxes that you owe as a
result of this Agreement.

(f) This Agreement shall be deemed a contract made under, and for all purposes
to be governed by and construed in accordance with, the laws of the State of New
York, without reference to principles of conflicts of laws, and any and all
disputes arising under this Agreement are to be resolved exclusively by courts
sitting in New York. By signing this Agreement, you consent to the jurisdiction
of such courts. The captions are utilized for convenience only, and do not
operate to explain or limit the provisions of this Agreement.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

Massimo d’Amore

Page 11

 

By signing below, you acknowledge that you understand and voluntarily accept the
arrangements described herein. You acknowledge and agree that you have had the
opportunity to review this Agreement with an attorney, that you fully understand
this Agreement, that you were not coerced into signing it, and that you signed
it knowingly and voluntarily. You also acknowledge that you have not received
any promise or inducement to sign this Agreement except as expressly set forth
herein.

 

Very truly yours,

 

PepsiCo, Inc.

By:   /s/ Cynthia Trudell   Name:   Cynthia Trudell  

Title:

 

Executive Vice President and

Chief Human Resources Officer

The undersigned agrees to and accepts the terms and provisions of the foregoing
Agreement:

 

/s/ Massimo d’Amore    2/7/12   

NAME

   DATE   

The undersigned hereby re-executes this Agreement, as of the Effective Date, for
purposes of the release set forth in Section 8:

 

NAME

   DATE   